NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30240

                Plaintiff-Appellee,             D.C. No. 4:18-cr-00175-BLW-2

 v.
                                                MEMORANDUM*
FRANCIS R. CASILDO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Francis R. Casildo appeals from the district court’s judgment and challenges

the 235-month sentence imposed following his jury-trial conviction for possession

with intent to distribute methamphetamine and conspiracy to distribute a controlled

substance, in violation of 21 U.S.C §§ 841(a)(1), (b)(1)(B), (C) and 846. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Casildo contends that the district court abused its discretion by placing

undue weight on the need for deterrence to the exclusion of the other 18 U.S.C.

§ 3553(a) sentencing factors. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence is

substantively reasonable in light of the § 3553(a) sentencing factors and the totality

of the circumstances, including the need to protect the public and the seriousness

of the offense. See Gall, 552 U.S. at 51; see also United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various

factors in a particular case is for the discretion of the district court.”). Moreover,

contrary to Casildo’s contention, the record reflects that the district court

considered all of the § 3553(a) factors and thoroughly explained its decision to

impose the 235-month sentence. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc) (“The district court need not tick off each of the

§ 3553(a) factors to show that it has considered them.”).

      AFFIRMED.




                                           2                                     19-30240